DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-77 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 21 recites, inter alia, a closed top end coupled to the sidewall and at an opposite end of the cavity from the opening, the closed top end including a first plurality of wiring passageways, wherein the vertical height of the cavity of the casing is sufficiently large to contain: all of the light source module;
a substantial portion of a crown of a trim coupled to the light source module; at least a portion of a first pair of building electrical power wires to supply power to the light source module; and at least a portion of a second pair of building electrical power wires to supply the power to another light source module of a nearby lighting unit.
Claim 31 recites, inter alia, a sidewall surrounding a cavity and adapted to contain a light source module and building electrical power wires in the cavity, the sidewall having a first end and a second end, the first end having an edge defining an opening; and a closed top end, coupled to the sidewall, to cover the second end of the sidewall; and a casing holder directly coupled to the sidewall and not coupled to the closed top end such that the casing holder is slidably adjustable with respect to the casing and not rotatably adjustable with the respect to the casing.

Claim 48 recites, inter alia, a plurality of knockouts disposed on the sidewall and the closed top end, the plurality of knockouts comprising:
a first knockout disposed on a fifth side of the sidewall proximate to the top edge of the sidewall; a second knockout disposed on a sixth side of the sidewall proximate to the top edge of the sidewall, the sixth side being located diametrically opposite from the fifth side of the sidewall; a third knockout disposed on a seventh side of the sidewall proximate to the top edge of the sidewall; and a fourth knockout disposed on the closed top end, wherein each knockout in the plurality of knockouts is substantially circular in shape with a diameter greater than 0.5 inches.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 22-30, 32-35, 37-47 and 49-77 are allowed based on dependency on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510.  The examiner can normally be reached on Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/J.M.A/Examiner, Art Unit 2875                                                                                                                                                                                                        
/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875